 


 HR 4680 ENR: National Park Service Centennial Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 4680 
 
AN ACT 
To prepare the National Park Service for its Centennial in 2016 and for a second century of promoting and protecting the natural, historic, and cultural resources of our National Parks for the enjoyment of present and future generations, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the National Park Service Centennial Act. (b)Table of contentsThe table of contents of this Act is as follows: 

Sec. 1. Short title; table of contents. 
Sec. 2. Definitions. 
Title I—NATIONAL PARK CENTENNIAL CHALLENGE FUND 
Sec. 101. National Park Centennial Challenge Fund. 
Sec. 102. Comparable pass cost for seniors. 
Title II—NATIONAL PARK FOUNDATION ENDOWMENT 
Sec. 201. Short title. 
Sec. 202. Second Century Endowment for the National Park Service. 
Title III—NATIONAL PARK NEXT GENERATION STEWARDS 
Sec. 301. National Park Service interpretation and education. 
Sec. 302. Public Land Corps amendments. 
Sec. 303. Volunteers in the parks. 
Title IV—NATIONAL PARK FOUNDATION AUTHORITIES 
Sec. 401. Board of directors. 
Sec. 402. Authorization of appropriations; use of funds. 
Title V—MISCELLANEOUS 
Sec. 501. National Historic Preservation Act. 
Sec. 502. Award of concession contracts. 
Title VI—TECHNICAL CORRECTIONS TO NATIONAL PARK AND PROGRAM LAWS 
Sec. 601. Technical corrections to national park and program laws. 
Title VII—VISITOR EXPERIENCE IMPROVEMENTS AUTHORITY 
Sec. 701. Visitor experience improvements authority. 
Title VIII—NATIONAL HISTORIC PRESERVATION AMENDMENTS ACT 
Sec. 801. Short title. 
Sec. 802. Reauthorization of the Historic Preservation Fund.   
2.DefinitionsIn this Act: (1)Challenge fundThe term Challenge Fund means the National Park Centennial Challenge Fund established in title I. 
(2)DirectorThe term Director means the Director of the National Park Service. (3)EndowmentThe term Endowment means the Second Century Endowment for the National Park Service established by title II. 
(4)SecretaryThe term Secretary means the Secretary of the Interior. (5)Signature project or programThe term signature project or program means any project or program identified by the Secretary as one that will help prepare the national parks for another century of conservation, preservation, and visitor enjoyment.  
INATIONAL PARK CENTENNIAL CHALLENGE FUND 
101.National Park Centennial Challenge Fund 
(a)In generalTitle 54, United States Code, is amended by inserting after chapter 1033 the following:   1035National Park Centennial Challenge Fund  103501. Establishment. 103502. Signature projects and programs. 103503. Summary to Congress.  103501.Establishment (a)In generalThere is established in the Treasury an account to be known as the National Park Centennial Challenge Fund.  
(b)DepositsAll amounts received by the United States each fiscal year from sales by the National Park Service of National Parks and Federal Recreational Lands Passes under section 805(b)(1) of the Federal Lands Recreation Enhancement Act that are in excess of $10,000,000 shall be deposited into the National Park Centennial Challenge Fund as offsetting collections and shall remain available to the Secretary until expended.  (c)Use of fundsFunds collected and deposited into the National Park Centennial Challenge Fund— 
(1)shall be used for projects or programs approved by the Secretary to further the mission of the Service and to enhance the visitor experience in System units; (2)may not be used to acquire lands or interest in lands; and  
(3)may only be used if matched, on at least a 1-to-1 basis, by non-Federal donations (including funds and fairly valued durable goods and materials) to the Service for signature projects or programs. (d)Limitation on source of funds for matchingAmounts derived from the Second Century Endowment for the National Park Service shall not be treated as non-Federal donations for purposes of subsection (c)(3).  
103502.Signature projects and programs 
(a)ListThe Secretary shall— (1)develop a list of signature projects and programs eligible for funding from the National Park Centennial Challenge Fund; 
(2)submit the list developed pursuant to paragraph (1) to the Committees on Appropriations and Energy and Natural Resources in the United States Senate, and to the Committees on Appropriations and Natural Resources in the House of Representatives; and (3)prioritize deferred maintenance projects, physical improvements to visitor services facilities and trail maintenance. 
(b)UpdatesThe Secretary may, from time to time, as the Secretary finds appropriate, add any signature project or program to the list and provide notice of such addition as required by subsection (a). 103503.Summary to CongressThe Secretary shall provide with the submission of the President’s annual budget a summary of the status and funding of signature projects and programs.. 
(b)Conforming amendmentThe table of sections of title 54, United States Code, is amended by inserting after chapter 1033 the following:   1035.National Park Centennial Challenge Fund103501. 102.Comparable pass cost for seniors The Federal Lands Recreation Enhancement Act (16 U.S.C. 6801, Public Law 108–447, division J, title VIII) is amended in section 805(b)(1)— 
(1)by striking The Secretary and inserting:  (A)The Secretary; 
(2)by striking , at a cost of $10.00,; (3)by striking shall be valid for the lifetime of the pass holder. and inserting the following:  
shall be available— (i)for a period of 12 months from the date of the issuance, at a cost of $20; and 
(ii)for the lifetime of the passholder, at a cost equal to the cost of the National Parks and Federal Recreational Lands Pass purchased under subsection (a).; and (4)by adding at the end the following: 
 
(B)The Secretary shall issue a pass under subparagraph (A)(ii), for no additional cost, to any individual who provides evidence, under policies and guidelines determined by the Secretary, that the individual has purchased a pass under subparagraph (A)(i) for each of the 4 years prior to being issued a pass under this subparagraph..  IINATIONAL PARK FOUNDATION ENDOWMENT 201.Short titleThis title may be cited as the National Park Foundation Endowment Act. 
202.Second Century Endowment for the National Park Service 
(a)Second century endowmentChapter 1011 of title 54, United States Code, is amended by inserting at the end the following:  101121.Second Century Endowment for the National Park Service (a)Second century endowmentTo further the mission of the Service, the National Park Foundation shall establish a special account to be known as the Second Century Endowment for the National Park Service. 
(1)Funds for the endowmentThe following shall apply to the Endowment: (A)From amounts received by the United States each fiscal year from sales by the National Park Service of Federal Recreational Lands Passes under section 805(b)(1) of the Federal Lands Recreational Enhancement Act, $10,000,000 shall be deposited into the Endowment.  
(B)In addition to deposits otherwise authorized, the Endowment shall consist of any gifts, devises, or bequests that are provided to the National Park Foundation for such purpose. (C)The National Park Foundation shall deposit any funds received for the Endowment in a federally insured interest-bearing account or may invest funds in appropriate security obligations, as directed by the Board of Directors. 
(D)Any accrued interest or dividends earned on funds received for the Endowment shall be added to the principal and form a part of the Endowment. (2)Use of funds (A)Except as provided in subparagraph (B), funds in the Endowment shall be available to the National Park Foundation as offsetting collections for projects and activities approved by the Secretary that further the mission and purposes of the Service.  
(B)Gifts, devises, or bequests in the endowment under paragraph (1)(A), and any accrued interest or dividends earned thereon, shall be available to the National Park Foundation for projects and activities approved by the Secretary that further the mission and purposes of the Service. (C)In administering the Endowment each fiscal year, the National Park Foundation shall be guided by the District of Columbia Uniform Prudent Management of Institutional Funds Act of 2007 (D.C. Code § 44–1631 et seq.), including section 44–1633 on expenditures. 
(D)No Federal funds received for the Endowment may be used by the National Park Foundation for administrative expenses of the Foundation, including for salaries, travel and transportation expenses, and other overhead expenses.  (b)SummaryBeginning 2 years after the date of the enactment of this section, the National Park Foundation shall include with its annual report a summary of the status of the Endowment. The summary shall include— 
(1)a statement of the amounts deposited in the Endowment during the fiscal year; (2)the amount of the balance remaining in the Endowment at the end of the fiscal year; and 
(3)a description of the sums and purposes of the expenditures made from the Endowment for the fiscal year.. (b)Conforming amendmentThe table of sections for chapter 1011 of title 54, United States Code, is amended by inserting at the end the following: 
 
 
101121. Second Century Endowment for the National Park Service.. 
IIINATIONAL PARK NEXT GENERATION STEWARDS 
301.National Park Service interpretation and education 
(a)In generalTitle 54, United States Code, is amended by inserting after chapter 1007 the following:  1008Education and Interpretation  100801. Definitions. 100802. Interpretation and education authority. 100803. Interpretation and education evaluation and quality improvement. 100804. Improved use of partners and volunteers in interpretation and education.  100801.DefinitionsAs used in this chapter: 
(1)InterpretationThe term interpretation— (A)means providing opportunities for people to form intellectual and emotional connections to gain awareness, appreciation, and understanding of the resources of the System; and 
(B)may refer to the professional career field of Service employees, volunteers, and partners who interpret the resources of the System. (2)EducationThe term education means enhancing public awareness, understanding, and appreciation of the resources of the System through learner-centered, place-based materials, programs, and activities that achieve specific learning objectives as identified in a curriculum. 
(3)Related areasThe term related areas means— (A)national wild and scenic rivers and national trails; 
(B)national heritage areas; and (C)affiliated areas administered in connection with the System. 
100802.Interpretation and education authorityThe Secretary shall ensure that management of System units and related areas is enhanced by the availability and use of a broad program of the highest quality interpretation and education. 100803.Interpretation and education evaluation and quality improvementThe Secretary may undertake a program of regular evaluation of interpretation and education programs to ensure that they— 
(1)adjust to how people learn and engage with the natural world and shared heritage as embodied in the System; (2)reflect different cultural backgrounds, ages, education, gender, abilities, ethnicity, and needs; 
(3)demonstrate innovative approaches to management and appropriately incorporate emerging learning and communications technology; and (4)reflect current scientific and academic research, content, methods, and audience analysis. 
100804.Improved use of partners and volunteers in interpretation and educationThe Secretary may— (1)coordinate with park partners and volunteers in the delivery of quality programs and services to supplement those provided by the Service as part of a park’s Long Range Interpretive Plan; 
(2)support interpretive partners by providing opportunities to participate in interpretive training; and (3)collaborate with other Federal and non-Federal public or private agencies, organizations, or institutions for the purposes of developing, promoting, and making available educational opportunities related to resources of the System and programs.. 
(b)Conforming amendmentThe table of chapters at the beginning of title 54, United States Code, is amended by inserting after the item relating to chapter 1007 the following new item:   1008.Education and Interpretation100801. 302.Public Land Corps amendmentsThe Public Lands Corps Act of 1993 (Public Law 91–378, as amended; 16 U.S.C. 1721 et seq.) is amended— 
(1)in section 203(10)(A) (16 U.S.C. 1722(10)(A)), by striking 25 and inserting 30; (2)in section 204(b) (16 U.S.C. 1723(b)), by striking 25 and inserting 30; and 
(3)in section 207(c)(2) (16 U.S.C. 1726(c)(2)), by striking 120 days and inserting 2 years. 303.Volunteers in the parksSubject to the availability of appropriations, section 102301(d) of title 54, United States Code, is amended by striking not more than $7,000,000 and inserting not more than $9,000,000. 
IVNATIONAL PARK FOUNDATION AUTHORITIES 
401.Board of directorsChapter 1011 of title 54, United States Code, is amended— (1)in section 101112— 
(A)by amending subsection (a) to read as follows:  (a)MembershipThe National Park Foundation shall consist of a Board having as members no fewer than six private citizens of the United States appointed by the Secretary. The Secretary and the Director shall be non-voting members of the Board, ex officio.; and 
(B)by amending subsection (c) to read as follows:  (c)ChairmanThe Chairman shall be elected by the Board from its members for a 2-year term.; and 
(2)in section 101113(a)— (A)by redesignating paragraph (2) as paragraph (3); and 
(B)by inserting after paragraph (1) the following:  (2)Coordination with serviceActivities of the National Park Foundation under paragraph (1) shall be undertaken after consultation with the Director to ensure that those activities are consistent with the programs and policies of the Service.. 
402.Authorization of appropriations; use of funds 
(a)Authorization of appropriations; use of fundsChapter 1011 of title 54, United States Code, is further amended by adding after section 101121 the following:  101122.Authorization of appropriations; use of funds (a)Authorization of appropriationsThere are authorized to be appropriated to carry out this subchapter $5,000,000 for each of fiscal years 2017 through 2023.  
(b)Use of fundsFunds made available under subsection (a)— (1)may be advanced each fiscal year to the National Park Foundation in a lump sum without regard to when expenses are incurred; 
(2)shall be provided to the National Park Foundation for use to match contributions (whether in currency, services, or property) made to the Foundation; (3)may not be used by the National Park Foundation for administrative expenses of the Foundation, including for salaries, travel and transportation expenses, and other overhead expenses; and 
(4)may not be deposited by the National Park Foundation into any fund that will be invested or earn interest in any way. . (b)Conforming amendmentThe table of sections for chapter 1011 of title 54, United States Code, is amended by inserting at the end the following: 
 
 
101122. Authorization of appropriations; use of funds.. 
VMISCELLANEOUS 
501.National Historic Preservation Act 
(a)Additional memberSection 304101(a) of title 54, United States Code, is amended— (1)by redesignating paragraphs (8), (9), (10), and (11) as paragraphs (9), (10), (11), and (12), respectively; and 
(2)by inserting after paragraph (7) the following:  (8)The General Chairman of the National Association of Tribal Historic Preservation Officers.. 
(b)Full-Time chairmanSection 304101 of title 54, United States Code, is further amended— (1)by redesignating subsections (e) and (f) as subsections (f) and (g), respectively; and 
(2)by inserting after subsection (d) the following:  (e)Chairman (1)After January 20, 2017, the Chairman shall— 
(A)be appointed by the President, by and with the advice and consent of the Senate; (B)serve at the will of the President; 
(C)serve full time; and (D)be compensated at the rate provided for Level V of the Executive Schedule Pay Rates under section 5316 of title 5. 
(2)The Chairman shall serve for a term of 4 years and may be reappointed once, for a total of not more than 8 years of service as Chairman, except that a Chairman whose appointment has expired under this paragraph shall serve until his or her successor has been appointed. The term of a Chairman shall start (regardless of actual appointment date) on January 20 after each general Presidential election. The first Chairman appointed after the date of enactment of this paragraph shall have a first term commencing on January 20, 2017, and ending on January 19, 2021. (3)The Chairmen before the first appointment of a Chairman in accordance with paragraph (1) of this subsection shall receive $100 per diem when engaged in the performance of the duties of the Council, and shall receive reimbursement for necessary traveling and subsistence expenses incurred by them in the performance of the duties of the Council.; and 
(3)in subsection (f) (as so redesignated), by striking may act in place and inserting shall perform the functions. (c)Conforming changes (1)Section 304101 of title 54, United States Code, is further amended— 
(A)in subsection (b), by striking , (7), and (8) and inserting and (7) through (9); (B)in subsection (c)— 
(i)by striking under paragraphs (1) and (9) to (11) and inserting under paragraphs (10) through (12); and (ii)by striking An appointed member may not serve more than 2 terms. and inserting An appointed member, other than the Chairman of the Council, may not serve more than 2 terms.; 
(C)in subsection (f) (as so redesignated), by striking paragraph (5), (6), (9), or (10) and inserting paragraph (5), (6), (10), or (11); and (D)in subsection (g) (as so redesignated), by striking Twelve members and inserting Thirteen members. 
(2)Section 304104 of title 54, United States Code, is amended by inserting after the first sentence the following: The Chairman of the Council shall be compensated as provided in subsection (e) of section 304101.. (3)Section 304105(a) of title 54, United States Code, is amended— 
(A)by striking report directly to the Council and inserting report directly to the Chairman; and (B)by striking duties as the Council may prescribe and inserting duties as the Chairman may prescribe. 
(4)Section 5316 of title 5, United States Code, is amended by adding at the end the following new item: Chairman of the Advisory Council on Historic Preservation.. (d)ClarificationSubsection (b) and subsection (d) of section 311103 of title 54, United States Code, are amended by striking Council each place it appears and inserting Chairman of the Council. 
502.Award of concession contractsSection 101913(9) of title 54, United States Code, is amended to read as follows:  (9)New or additional servicesThe Secretary may propose to amend the applicable terms of an existing concessions contract to provide new and additional services where the Secretary determines the services are necessary and appropriate for public use and enjoyment of the unit of the National Park System in which they are located and are consistent to the highest practicable degree with the preservation and conservation of the resources and values of the unit. Such new and additional services shall not represent a material change to the required and authorized services as set forth in the applicable prospectus or contract..   
VITECHNICAL CORRECTIONS TO NATIONAL PARK AND PROGRAM LAWS 
601.Technical corrections to national park and program laws 
(a)Apostle islands national lakeshoreSection 3030 of title XXX of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3766) is amended in the section heading by striking National Seashore. and inserting National Lakeshore.. (b)Baltimore national heritage areaTitle VIII of the Omnibus Public Land Management Act of 2009 (Public Law 111–11, 16 U.S.C. 461 note) is amended— 
(1)in sections 8005(b)(3) and 8005(b)(4) by striking Baltimore Heritage Area Association and inserting Baltimore City Heritage Area Association; and (2)in section 8005(i) by striking Effectiveness and inserting Financial assistance. 
(c)Cumberland island national seashoreSection 6(b) of the Act entitled An Act to establish the Cumberland Island National Seashore in the State of Georgia, and for other purposes (Public Law 92–536; 16 U.S.C. 459i–5) is amended by striking physiographic conditions not prevailing and inserting physiographic conditions now prevailing. (d)Harriet Tubman national historical park, new yorkSection 3036(d)(4)(B) of title XXX of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3780) is amended by striking section 2(b)(1) and inserting section 3035. 
(e)Harriet Tubman underground railroad national historical park, marylandSection 3035(d)(4)(B) of title XXX of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3778) is amended by striking section 3(b)(1)(A) and inserting section 3036. (f)Historic preservation standards and guidelinesSection 306131(a)(3) of title 54, United States Code, is amended by striking Office of Management and Budget and inserting Office of Personnel Management. 
(g)Lava beds national monumentThe first section of the Act of October 13, 1972 (Public Law 92–493; 86 Stat. 811) is amended in the first sentence— (1)by striking That, in and inserting Section 1. In; and 
(2)by striking ten thousand acres and all that follows through the remainder of the sentence and inserting 10,431 acres, as depicted within the proposed wilderness boundary on the map entitled Lava Beds National Monument, Proposed Wilderness Boundary Adjustment, numbered 147/80,015, and dated September 2005, and those lands within the area generally known as the Schonchin Lava Flow comprising about 18,029 acres, as depicted within the proposed wilderness boundary on the map, are designated as wilderness.. (h)Muscle shoals national heritage areaSection 8009(j) of title VIII of the Omnibus Public Land Management Act of 2009 (Public Law 111–11, 16 U.S.C. 461 note) is amended by striking Effectiveness and inserting Financial assistance. 
(i)Paterson great falls national historical parkSection 3037(a)(1)(c) of title XXX of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3780) is amended by striking numbered T03/120,155, and dated April 2014 and insert numbered T03/120,155A, and dated August 2015. (j)Snake river headwatersSection 5002(c)(1) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11, 123 Stat. 1148, 1149) is amended by striking paragraph (205) of section 3(a) each place it appears and inserting paragraph (206) of section 3(a). 
(k)Taunton riverSection 5003(b) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11, 123 Stat. 1152, 1153) is amended by striking section 3(a)(206) each place it appears and inserting section 3(a)(207). (l)World War I Centennial Commission ActSection 4(e)(3)(c) of the World War I Centennial Commission Act (Public Law 112–272; 126 Stat. 2449) is amended by striking National Parks Service. and inserting National Park Service..  
VIIVISITOR EXPERIENCE IMPROVEMENTS AUTHORITY 
701.Visitor experience improvements authorityChapter 1019 of title 54, United States Code, is amended by inserting at the end the following:   IIICommercial Services Authorization  101931. Contract authority. 101932. Award of commercial services contracts. 101933. Term of commercial services contracts. 101934. Capital improvements. 101935. Financial management. 101936. Regulations. 101937. Savings provision. 101938. Sunset.  101931.Contract authority (a)General authorityNotwithstanding subchapter II, the Secretary may award and administer commercial services contracts (and related professional services contracts) for the operation and expansion of commercial visitor facilities and visitor services programs in System units. The commercial services contracts that may be awarded shall be limited to those that are necessary and appropriate for public use and enjoyment of the unit of the System in which they are located, and, that are consistent with the preservation and conservation of the resources and values of the unit. 
(b)Additional authorityContracts may be awarded under subsection (a) without regard to Federal laws and regulations governing procurement by Federal agencies, with the exception of laws and regulations related to Federal government contracts governing working conditions and wage rates, including the Alaska National Interest Lands Conservation Act (16 U.S.C. 3101 et seq.), sections 3141–3144, 3146, and 3147 of title 40, United States Code (commonly known as the Davis-Bacon Act), and any civil rights provisions otherwise applicable thereto. (c)Use of commercial services contracts (1)In generalThe Secretary may issue a commercial services contract under this subchapter when the Secretary determines that the contract meets the objectives of expanding, modernizing, and improving the condition of commercial visitor facilities and the services provided to visitors. 
(2)ExceptionsNo contracts may be awarded under this subchapter— (A)for the provision of outfitter and guide services described in section 101913(8); or 
(B)to authorize the provision of facilities or services for which the Secretary has granted to an existing concessioner a preferential right of renewal as defined in sections 101911 and 101913. 101932.Award of commercial services contracts (a)Competitive selection processExcept as provided in subsection (c), commercial services contracts shall be awarded by the Secretary through a competitive selection process. 
(b)Solicitation of proposalsBefore awarding a new commercial services contract, the Secretary shall publicly solicit proposals for the contract, except as provided in subsection (c). In connection with such solicitation, the Secretary shall prepare a request for proposals and shall publish notice of its availability.  101933.Term of commercial services contractsA commercial services contract entered into pursuant to this title shall be awarded for a term not to exceed 10 years. 
101934.Capital improvementsA person or entity awarded a contract under this subchapter shall receive no leasehold surrender interest, as defined in section 101915, in capital improvements constructed under the terms of the contract. 101935.Financial management (a)Revolving fundThere is established a revolving fund that shall be available to the Secretary without fiscal year limitation for— 
(1)expenses necessary for the management, improvement, enhancement, operation, construction, and maintenance of commercial visitor services and facilities; and (2)payment of possessory interest and leasehold surrender interest. 
(b)Collection of funds 
(1)Funds collected by the Secretary pursuant to the contracts awarded under this subchapter shall be credited to the revolving fund. (2)The Secretary is authorized to transfer to the revolving fund, without reimbursement, any additional funds or revenue in connection with the functions to be carried out under this subchapter. 
(c)Use of fundsAmounts in the revolving fund shall be used by the Secretary in furtherance of the purposes of this title. No funds from this account may be used to decrease the availability of services and programs to the public.  101936.RegulationsAs soon as practicable after the effective date of this subchapter, the Secretary shall promulgate regulations appropriate for its implementation. 
101937.Savings provisionNothing in this subchapter shall modify the terms or conditions of any concessions contracts awarded under subchapter II or the ability of the National Park Service to enter into concessions contracts under the National Park Service Concessions Management Improvement Act of 1998 (title IV of Public Law 105–391) including the use of leaseholder surrender interest. 101938.SunsetThe authority given to the Secretary under this subchapter shall expire 7 years after the date of the enactment of this subchapter. . 
VIIINATIONAL HISTORIC PRESERVATION AMENDMENTS ACT 
801.Short titleThis title may be cited as the National Historic Preservation Amendments Act. 802.Reauthorization of the Historic Preservation Fund (a)In generalSection 303102 of title 54, United States Code, is amended by striking 2015 and inserting 2023. 
(b)Federal nominationsSection 302104 of such title is amended— (1)in subsections (a) and (b), by striking subsection (c) and inserting subsection (d); 
(2)by inserting after subsection (b), the following new subsection:  (c)Nomination by Federal agencySubject to the requirements of section 302107 of this title, the regulations promulgated under section 302103 of this title, and appeal under subsection (d) of this section, the Secretary may accept a nomination directly by a Federal agency for inclusion of property on the National Register only if— 
(1)completed nominations are sent to the State Historic Preservation Officer for review and comment regarding the adequacy of the nomination, the significance of the property and its eligibility for the National Register; (2)within 45 days of receiving the completed nomination, the State Historic Preservation Officer has made a recommendation regarding the nomination to the Federal Preservation Officer, except that failure to meet this deadline shall constitute a recommendation to not support the nomination; 
(3)the chief elected officials of the county (or equivalent governmental unit) and municipal political jurisdiction in which the property is located are notified and given 45 days in which to comment; (4)the Federal Preservation Officer forwards it to the Keeper of the National Register of Historic Places after determining that all procedural requirements have been met, including those in paragraphs (1) through (3) above; the nomination is adequately documented; the nomination is technically and professionally correct and sufficient; and may include an opinion as to whether the property meets the National Register criteria for evaluation; 
(5)notice is provided in the Federal Register that the nominated property is being considered for listing on the National Register that includes any comments and the recommendation of the State Historic Preservation Officer and a declaration whether the State Historic Preservation Officer has responded within the 45 day-period of review provided in paragraph (2); and (6)the Secretary addresses in the Federal Register any comments from the State Historic Preservation Officer that do not support the nomination of the property on the National Register before the property is included in the National Register.; and 
(3)by redesignating subsection (c) as subsection (d). (c)Technical amendments (1)Section 303102 of such title is amended by striking Contents in the heading thereof and inserting Funding. 
(2)The table of sections for chapter 3031 of such title is amended by striking the item relating to section 303102 and inserting the following new item:    303102. Funding..  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 